                             Case 1:19-cv-06949-VSB Document 41 Filed 09/27/19 Page 1 of 2
Lewis & Lin, LLC Mail - Re: Spin Master et al. v. Aciper et. al. - 1(19-cv-06949-VSB                                        9/26/19, 12(33 PM




                                                                                               Mike Hodgson <mike@ilawco.com>



 Re: Spin Master et al. v. Aciper et. al. - 1:19-cv-06949-VSB
 1 message

 Brett Lewis <brett@ilawco.com>                                                     Thu, Sep 19, 2019 at 11:59 AM
 To: Danielle Futterman <dfutterman@ipcounselors.com>
 Cc: "BroderickNYSDChambers@nysd.uscourts.gov" <BroderickNYSDChambers@nysd.uscourts.gov>, "Jason M.
 Drangel" <JDrangel@ipcounselors.com>, Brieanne Scully <bscully@ipcounselors.com>, Mike Hodgson
 <mike@ilawco.com>

    Partial Relief From Temporary Restraining Order Applicable to Jscout

    Dear Judge Broderick:

    We represent Defendant Jscout in the above-referenced action, and write briefly in response to Plaintiff’s letter.

    We learned for the first time after oral argument on Jscout’s motion to vacate the TRO that an additional payment
    processing account — PingPong — had been frozen. Plaintiff had made no mention of this account being frozen, and
    with the focus on the Amazon account, we were not aware that other accounts were frozen. We had made the
    erroneous assumption that the only frozen funds were in the Amazon account. Given the complete lack of merit in
    Plaintiff’s position on its underlying claims, there is no basis for continuing the extraordinary remedy of an asset freeze
    of the PingPong account, especially since funds in the Amazon account are still frozen. Freezing the funds in Jscout’s
    PingPong account would be unduly punitive and would hamper Jscout’s ability to conduct its business between now
    and the date of the Preliminary Injunction hearing on October 25. Although these funds should be released in their
    entirety, in the alternative, half of all frozen funds in both the Amazon and PingPong accounts should be unfrozen, as
    roughly 50% of Jscout’s sales were not from the allegedly counterfeit product.

    Respectfully submitted,

    Brett E. Lewis
    Partner




    81 Prospect Street, Suite 8001 | Brooklyn, NY 11201
    tel. (718) 243-9323, Ext. 2 |
    fax. (718) 243-9326
    Brett@iLawco.com | iLawco.com | TrademarkAttorneys.com
    This electronic message transmission contains information from this law firm which may be confidential or
    privileged. The information is intended to be for the use of the individual or entity named above. If you are not the
    intended recipient, be aware that any disclosure, copying, distribution or use of the contents of this information is
    prohibited.

    Brett E. Lewis
    Partner

https://mail.google.com/mail/u/1?ik=0a35b0fa30&view=pt&search=…f%3A1645120101329725668&simpl=msg-f%3A1645120101329725668&mb=1     Page 1 of 2
                             Case 1:19-cv-06949-VSB Document 41 Filed 09/27/19 Page 2 of 2
Lewis & Lin, LLC Mail - Re: Spin Master et al. v. Aciper et. al. - 1(19-cv-06949-VSB                                        9/26/19, 12(33 PM




    81 Prospect Street, Suite 8001 | Brooklyn, NY 11201
    tel. (718) 243-9323, Ext. 2 |
    fax. (718) 243-9326
    Brett@iLawco.com | iLawco.com | TrademarkAttorneys.com
    This electronic message transmission contains information from this law firm which may be confidential or privileged. The
    information is intended to be for the use of the individual or entity named above. If you are not the intended recipient, be aware
    that any disclosure, copying, distribution or use of the contents of this information is prohibited.


             On Sep 19, 2019, at 11:27 AM, Danielle Futterman <dfutterman@ipcounselors.com> wrote:

             <9.19.19 Letter to Judge Broderick v_FINAL.pdf>




https://mail.google.com/mail/u/1?ik=0a35b0fa30&view=pt&search=…f%3A1645120101329725668&simpl=msg-f%3A1645120101329725668&mb=1     Page 2 of 2
